Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156874(46)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  STEPHEN SKALNEK, and SKALNEK                                                                        Elizabeth T. Clement,
  FORD, INC.,                                                                                                          Justices
              Plaintiffs-Appellees,
                                                                     SC: 156874
  v                                                                  COA: 333085
                                                                     Oakland CC: 2016-152352-CB
  RICHARD SKALNEK, and CLEAN
  CARS COMPANY, INC.,
           Defendants-Appellants,
  and
  CLEAN CARS FINANCE COMPANY, INC.,
             Defendant.
  _______________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply submitted on February 13, 2018, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk